Title: To George Washington from Major General Artemas Ward, 22 August 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 22 August 1776

Your Excellency’s letter of the thirteenth Instant came to hand last Evening; and agreeable to your Directions I shall order Capt. Burbeck with his Company of Artillery, and the Company of Artificers, to march as soon as possible for Norwich and from thence to go by water to Norwalk, and New york. I am Your Excellency’s most Obedient Humble Servant

Artemas Ward



Postscript: Major Wadsworth, was appointed Major of Brigade to this Division of the Army the 22 Day of April, and when the Continental Regiments were ordered to New york, and Ticonderoga, as the Brigade was divided, I directed him to do duty as Brigade Major to the Regiments that are ordered in to take the place of the Continental Regiments, until further Orders.

